*508On Rehearing.
Blanchard, J.
In the opinion hereinbefore handed down it was held that respondent judge exceeded his authority in making inquiry into the proceedings of the Magistrate’s Court culminating in final judgments in the 143 suits brought in that court by relators herein against Gonsoulin and others, for the reason that with respect to those cases the District' Court in and for the Parish of Iberia was not vested with appellate jurisdiction, and it was stated in that connection, that article 126 of the Constitution of 1898, which alone was ■cited by respondent as the source of his appellate jurisdiction, did not bear out his contention, since it only confers jurisdiction on District Courts from judgments of justices of the peace in criminal matters.
It was further held that respondent judge, in inquiring into the proceedings in the Magistrate’s Court, had placed an interpretation upon the judgments rendered there, in the cases mentioned, unwarranted by their terms and beyond his constitutional authority, and the decree of this court, operating through its writ of certiorari which had been invoked, declared the action of the respondent judge aforesaid illegal and void in so far as the same prejudiced or affected relators’ rights in and to the judgments rendered in their favor in the Magistrate’s Cc-urt, or fettered or hindered relators in the due execution of said judgments.
Accordingly, to this extent and for this purpose, the writs of certiorari and prohibition, which had issued nisi, were made permanent and peremptory at the cost of the respondent.
In his application for the rehearing which the court granted, he .urges that the opinion heretofore handed down misconstrues the .judgment he had rendered in the proceeding taken in his court on the .application of Adrien Gonsoulin for writs of certiorari and prohibition against J. A. Babin, justice of the peace, and gave to the said .judgment an effect and force not intended by him.
He insists that the only judgment rendered by him was a decree vacating the writ of certiorari sued out by Gonsoulin, and that this ■court, in its opinion, mistook part of the reasoning preceding his decree in the Gonsoulin case, for the decree, or part of the decree, itself, and, predicated on this error, has decided the instant case to his prejudice.
*509Ill this connection, his contention is that by vacating the writ of certiorari in the Gonsoulin case he left the justice of the peace free-to proceed according to law in the 143 original cases in which judgment had been rendered by said justice of the peace, and that this being so, he cannot see how it can be held he has prejudiced relatorsherein, or deprived them of any rights they may have under the Constitution and laws.
To determine these contentions of our brother of the District Court, it is necessary to ascertain just what he did decide in the Gonsoulin case, and whether, or not, he has interfered with the judgments in the 143 cases in the Magistrate’s Court, or hampered or impeded their execution in any way, and if so, to what extent.
If his determination of the Gonsoulin case affects those judgments, or their execution, then a proper case was presented to this court for-its supervisory control, for nothing is clearer than .that a District Judge may issue writs of certiorari to justices of the peace only in aid of their appellate jurisdiction. State ex rel. Hirsch vs. Judge, 39th La. Ann. 97; 37th La. Ann. 285.
Under the Constitution of 1879, cases where the amount claimed was ten dollars or under were not appealable from Magistrate’s-Courts to the District Courts, and in each of the 143 cases brought by relators herein in the Magistrate Court of Justice Babin againstGonsoulin and others, the amount was less than ten dollars.
Those cases rest upon the Constitution of 1879, for judgments in them all were rendered on March 3, 1897, while that Constitution was in force.
While the Constitution of 1898, Article 111, provides that all judgments in civil causes are appealable from Magistrate’s Courts to the District Courts without regard to the amount in dispute, that Constitution did not go into effect until May 12, 1898, or more than fourteen months after the rendition of the judgments in the 143 cases aforesaid.
It is clear, therefore, that the question whether or not respondent judge had appellate jurisdiction warranting him in an inquiry into-the proceedings in the Magistrate’s Court in the suits against Gonsoulin and others there instituted was to be determined under the-Constitution of 1879 and not that of 1898. And since, under the-former Constitution, he was possessed of no appellate jurisdiction in any of those cases, it follows that he could not lawfully issue his writ'- *510• of certiorari to inquire into the proceedings leading up to the judgments therein rendered, and that having issued the same improvidently and subsequently realizing this, the only order for him to then make, or judgment to render, was one vacating the writ and dismissing the proceedings before him.
Has he done more ?
We held in the first' opinion handed down herein that he had, and a careful review of the case on this rehearing has but served to convince us of the correctness of the position then taken.
On the 26th of November, 1898/ there was filed in respondent judge’s court his final opinion and decree in State ex reí. Gonsoulin vs. J. A. Babin, justice of the peace, being the proceeding' wherein he had issued his writ of certiorari to review the action of the Magistrate’s Court in the 143 causes which had been instituted there against Gonsoulin. and others by relators herein.
In that opinion he distinctly held that in the 143 cases in the Mag- • istrate’s Court no personal judgment had been rendered against Gonsoulin “except for the 2 per cent, retained by him for his co-defendants,” and that against these co-defendants only, and not against Gonsoulin, was there “absolute judgment for costs.”
He distinctly held further, that the justice of the peace, respondent in that case, had complied with the order which he (the judge of the District Court) had theretofore issued “by relieving relator (Gonsoulin) of all personal liability,” and, for this reason, he decided there was no necessity for maintaining the writ of certiorari.
Accordingly, he discharged the writ, using this language, being the final sentence of his judgment and decree, viz:'—
“The former decree of this court discharging the writs (of certiorari and prohibition) and setting them aside at relator’s costs is, •therefore, correct, and the granting of a new trial is unnecessary for the purpose of confirming the same, inasmuch as the relator (Gonsoulin), not being personally responsible in those 143 cases decided by the respondent judge (the justice of the peace), has r.o ground for complaint.”
This was an intimation, a warning, a direction to the magistrate "that in the execution of the 143 judgments rendered by him he was not to hold Gonsoulin to the full liability which the judgments on ■their face imported, and, thus, was an interference with their exeeu-:tion.
*511It is patent that had the judge not thought Gonsoulin was without .personal liability in the judgments rendered in the 143 eases, he would have made the writs permanent.
And it is equally apparent that he could not reach a conclusion as to his liability or non-liability without interpreting and passing upon the 143 judgments aforesaid, and this is precisely what, under the law, he had no power to do through the writ of certiorari, for he had no appellate jurisdiction over the casés and could only resort to the writ in aid of such jurisdiction attaching to his court.
The judgments in the 143 cases, as shown in our first opinion, were . against Gonsoulin, and the other parties sued, in solido, both for the amounts claimed and for costs, and when the district judge assumed to say and to hold that such judgments did not condemn Gonsoulin personally for the amounts thereof and for costs, he made himself liable to the writ of certiorari which went forth from this court to supervise his proceedings in the ease then before him and to correct his orders and judgments in those particulars wherein they transcended his authority under the law.
For the reasons assigned it is ordered that the decree of this court .hereinbefore rendered remain undisturbed.